Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-9, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 1 recites, A kiosk comprising:
a processor;
a money acceptor and dispenser device configured to accept insertion of money and dispense money; 
a display device; and
a non-transitory computer readable medium having stored thereon instructions that when executed by the processor cause the processor to perform a method comprising: 
presenting a graphical user interface on the display device through which a player may establish a wager on a game by choosing a first subset of numbers from a set of numbers displayed on the graphical user interface;
determining a choice, by the player, by a selection action to the graphical user interface, of the first subset of numbers that define the wager;
determining a first monetary amount is inserted into the money acceptor and dispenser device to define the wager;
in response to determining the choice and the first monetary amount is inserted into the money acceptor and dispenser device, 
initiating play of a round of the game, and 
eliminating a second subset of numbers of the set of numbers in a first round, wherein the second subset of numbers are predetermined; 
determining that the set of numbers without the second subset of numbers includes at least one first number of the first subset of numbers; 
in response to determining that the set of numbers without the second subset of numbers includes the at least one first number, refreshing the graphical user interface to indicate elimination of the second subset of numbers from the set of numbers and present the player with an offer to end the game in exchange for a monetary award, in which an amount of the monetary award is based on a first quantity of numbers of the at least one first number, wherein refreshing the graphical user interface to indicate elimination of the second subset of numbers from the set of numbers comprises displaying a set of objects associated with the set of numbers and superimposing a marker on ones of the set of objects associated with the second subset of numbers that are eliminated;
determining whether the player does not accept the offer based on whether a second selection action to the graphical user interface is performed; 
in response to determining that the player does not accept the offer, permitting the player to increase the wager by an increased amount by making a selection through the graphical user interface and adding the increased amount to the money acceptor and dispenser device, responsive to receiving the increased amount by the money acceptor and dispenser device eliminating a third subset of numbers of the set of numbers that are each different from any of the second subset of numbers in a second round wherein the third subset of numbers are predetermined; 
determining that a remaining subset of numbers defined by the set of numbers without at least the second subset of numbers and the third subset of numbers includes at least one second number of the first subset of numbers; and
in response to determining that the remaining subset of numbers includes the at least one second number, refreshing the graphical user interface to present the player with another offer to end the game in exchange for another monetary award, in which an amount of the another monetary award is based on a second quantity of numbers of the at least one second number, the increased amount, and the first quantity of numbers of the at least one second number.

Claim 16 recites, a computing-device-implemented method for a kiosk, the kiosk comprising a computing device, a money acceptor and dispenser device configured to accept insertion of money and dispense money, and a display device, the method comprising: 
determining, by the computing device, a wager on a game is established by a player, by determining (i) a choice by a selection action to a graphical user interface on the display device of a first subset of game elements of a set of game elements displayed on the graphical user interface and (ii) a first monetary amount is inserted into the money acceptor and dispenser device, to define the wager; 
in response to determining the wager is established, initiating, by the computing device, play of the game, 
eliminating, by the computing device, a second subset of game elements of the set of game elements in a first round, wherein the second subset of game elements are predetermined; 
determining, by the computing device, that the set of game elements without the second subset of game elements includes at least one first game element of the first subset of game elements; 
in response to determining that the set of game elements without the second subset of game elements includes the at least one first game element, refreshing, by the computing device, the graphical user interface to superimpose a marker indicating elimination of the second subset of game elements and determining, by the computing device, that the player, by a second selection to the graphical user interface, rejects an offer to take a monetary award based on a first quantity of the at least one first game element; 
in response to determining that the player rejects the offer, permitting the player to increase the wager by an increased amount by adding money to the money acceptor and dispenser device; 
responsive to receiving the increased amount by the money acceptor and dispenser device, eliminating, by the computing device, a third subset of game elements of the set of game elements that are each different from any of the second subset of game elements to eliminate in a second round, wherein the third subset of game elements are predetermined; 
determining, by the computing device, that a remaining subset of game elements defined by the set of game elements without at least the second subset of game elements and the third subset of game elements includes at least one second game element of the first subset of game elements; and 
in response to determining that the remaining subset of game elements includes the at least one second game element, refreshing, by the computing device, the graphical user interface to superimpose a marker indicating elimination of the third subset of game elements and determining, by the computing device, that the player, by a third selection to the graphical user interface, rejects another offer to take a monetary award based on a second quantity of the at least one first game element, the increased amount, and a quantity of the at least one first game element of the first subset of game elements.

Claim 19 recites, a kiosk comprising:
a processor;
a money acceptor and dispenser device configured to accept insertion of money and dispense money; 
a display device; a non-transitory computer readable medium having stored thereon instructions that when executed by the processor cause the processor to perform a method comprising: 
presenting a graphical user interface on the display device, the graphical user interface displaying a set of objects; 
determining a wager based on a monetary amount inserted into the money acceptor and dispenser device; receiving selections of a first subset of objects from the set of objects on the graphical user interface; 
repeatedly eliminating one or more of the set of objects from the graphical user interface, wherein eliminating comprises superimposing a marker indicating elimination, wherein the one or more of the set of objects are predetermined, and displaying an offer in the graphical user interface to end play of game, permitting a player to increase the wager by increased amounts by making a selection through the graphical user interface and adding the increased amounts to the money acceptor and dispenser device, wherein an amount of the offer is based on the wager, a quantity of the first subset of objects that are still displayed in the graphical user interface, each of the increased amounts, a quantity of the first subset of objects that were unmarked in the graphical user interface, and a quantity of objects that were unmarked in the graphical user interface when each of the increased amounts was added to the money acceptor and dispenser device, and the quantity of the set of objects that are eliminated from the graphical user interface, until a condition occurs; 
wherein the condition is at least one of: 
receiving an input to the graphical user interface indicating acceptance of a displayed offer; 
elimination of all of the first subset of objects from the graphical user interface; or
elimination of a predetermined quantity of the set of objects displayed in the graphical user interface; 
when the input to the graphical user interface indicates acceptance of the offer, dispensing money in the amount of the offer with the money acceptor and dispenser device; and 
when the predetermined quantity of the set of objects displayed on the graphical user interface are eliminated, displaying an award in the graphical user interface, wherein an amount of the award is based on the wager and the quantity of the first subset of objects that are unmarked, and dispensing money in the amount of the award with the dispenser device.

The underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. The claims recite managing a social activity (a wagering game) by following rules (selecting a subset of numbers, eliminating numbers, determining number remaining, offering an award based on the number remaining).  The claim limitation of a player interacting with a graphical user interface to choose a subset of numbers, choose whether to end the game or accept the offer recite how a player interacts with a computer. The set of determining a subset of numbers to eliminate, determining a set of number remaining; permitting the user to increase the wager; offering awards based on the quantity of numbers remaining; are steps of managing a game by following rules or instructions. Methods of managing interactions including social activities (wagering game) and following rules or instructions are methods of organizing human activity. Therefore, the claims recite steps of organizing human activity.

Regarding dependent claims 2, 5-6, 9, 17-18, further describe additional rules in how a person interact with a computer and therefore are directed to an abstract idea.
 
Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not improve the function of a computer or to any other technology.
The claims do not apply or use a judicial exception to effect a particular treatment.
The claims do not effect a transformation or reduction of a particular article to different state or thing.
The claims do not apply or use the judicial exception in some other meaningful way.
In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claimed machine is directed to a kiosk comprising a money accepter, a dispenser device configured to accept insertion of money and dispense money; a display device displaying a graphical user interface; and a non-transitory computer readable medium. The graphical user interface superimposing a marker on the second subset of number that are eliminated, is an electronic embodiment of marking the symbols. As illustrated in Applicant’s Figs. 4a-4c, “superimposing a marker” is crossing the number with a line. This is simply an electronic version of crossing out a number to indicate that the number has been eliminated. There is no improvement to the display or the kiosk. The graphical user interface generally links the judicial exception to an electronic environment. The claim limitations do not describe components of a particular machine. The claimed machine is a general machine that performs a financial transaction for a wagering game and implements the game electronically. As discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 

Claims 1-2, 5-6, 8-9, 16-19 are directed to a kiosk and method for a kiosk.
The claim elements individually or in combination do not amount to significantly more than an abstract idea. The claim includes additional elements of a processor, money accepter and dispenser, a display device presenting a graphical user interface. The additional elements of a processor, money accepter and dispenser, a display device are generic gaming components that are well-known routine and conventional in the art as evidenced by Waxman (US 2008/0113766). Waxman discloses in paragraph 4, that electronic gaming machines are known in the art ("electronic gaming machine such as software machine, video keno machine", paragraph 4). The electronic gaming machine includes hardware and software including a microprocessor. A non-transitory computer readable medium is inherent in order to store the software. A typical electronic gaming machine include hardware such as bill validators, coin acceptors and coin hoppers to dispense awards (paragraph 4). In addition, each gaming machine comprises a visually display component to show game play or a "graphical user interface on the display device" (paragraph 4).

In addition, the claims recite that a graphical user interface is used to display and retrieve information. Displaying (outputting data) and retrieving information from a user (inputting data) are conventional and generic uses of a computer as indicated by the courts. See, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.

The claim limitations are directed well known computer components used to perform the abstract idea. The use of the conventional electronic components, individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims further describe the abstract idea of how the game is played. All of these limitations can be implemented by a person and do not require the use of a computer. The use of a computer is not integral to the claimed invention and does not facilitate the process in a way that a person making calculations or computations could not because each of the claim limitations can be implemented by a person without a computer.  Furthermore, the claims are not directed to an improvement to a specific technology. The additional claim limitations do not amount to significantly more than an abstract idea. Each of the claim limitation individually and as a whole do not amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.

Double Patenting 
The rejection has been withdrawn as necessitated by the amendments.

35 USC 101
The claim has been amended to indicate that the number/object that are eliminated are predetermined. Applicant argues that the interval between the user choosing the numbers and the presentation of the awards is faster because the numbers that are eliminated are predetermined. This further improves the user experience and therefore integrated the alleged judicial exception into a practical application.
Applicant’s specification (paragraph 276) discloses that the determination of one or more game elements to eliminate may include making a random determination, eliminating predetermined game elements, choosing game elements so that a deterred outcome occurs, using a random number generator, and/or any other desired action. For example, in some embodiments, a random event generator may determine which game elements are to be eliminated by generating a random number that corresponds to one or more game elements. In some embodiments, a predetermined outcome may be desired and game elements to be eliminated may be determined to cause the outcome to occur.
Applicant arguments are not persuasive. Predetermining the numbers would not present the awards noticeably faster than determining the numbers using a random number generator. A random number generators can determine a random number and be used to determine the outcomes/numbers in a split second. Applicant’s specification does not disclose that predetermining the numbers/objects that are eliminated would cause the awards to be presented faster. The specification does not describe how predetermining the numbers/objects would be faster and how it would improve the user experience. Applicant’s specification (paragraph 267) discloses, “It should be recognized that any process of elimination may be used and that the given examples are non-limiting.” There is no description of a specific process of predetermining the numbers. Due to the lack of description, it is assumed that the numbers are determined randomly or are predetermined using conventional means.
In addition, the determination of an outcome is a game rule. The claim limitation of the second subset of number are predetermined and the third subset of numbers are predetermined describe how the numbers are selected which is a game rule. There is no improvement to a computer, a technology or a technical field. The limitations are not indicative of integration into a practical application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715